JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00269-CR

                           ROBIN LYNN PRINCE, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

                 Appeal from the 182nd District Court of Harris County.
                                (Tr. Ct. No. 1266918).

       This case is an appeal from the final judgment signed by the trial court on March 26,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered August 25, 2015.

Panel consists of Justices Jennings, Higley, and Massengale. Opinion delivered by Justice
Massengale.